Title: To Benjamin Franklin from Mary Bache, 3 December 1771
From: Bache, Mary
To: Franklin, Benjamin


Preston Decr: 3 [1771]
What extreme pleasure did my Dear Brothers letter give Me and Mine, to hear you had so greeable a Journey and that our Dear Sons Leg was so little worse for his Confinement in the Chaise, we shall all rejoice to hear it is quite recover’d. I was no little happy that My Dear Daughter, your good Lady and our Dear little Boy was well when you heard from philedelphia, pray God grant a continuence of it.
We are Much please’d at the hopes you give us of injoying your good and agreeable Company again at my house, you likewise Make us happy by Nameing a Longer Stay. I hope Nothing will intervene to prevent us that Much Wish’d for happyness. Our best respects to good Mrs. Stevenson tell her we are Much oblige’d to her for Nursing my Dear Sons Leg tis’ kind indeed we being at so great a distance. Dear Sally would thank her too did she know it but tis well she is ignorant of it.
The day after you left us we was agreeabley Surpris’d by two Gentlemen that Comes from North America the one your fellow traveller, they spent the Evening with us we strove to be as Cheerfull as we Could after the loss we Sustain’d.
I can assure my Dear Brother I am no little happy in having it in my power to style my self your affectionate Sister and humble Servant
Mary Bache
 Addressed: To / Benjamin Franklin Esqr: / at Mrs. Stevensons / Craven Street   Strand / London